DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In the amendment filed on May 20, 2019, claim 1, line 12, change the typo of “configured ot” to --configured to--. Appropriate correction is required.
Claim 9 recites the limitation "An Intelligent Electronic Device IED" in line 1. Since claim 9 depends from claim 1, there is a duplicant positive recitation for this limitation in the claim.
Claim 10 recites the limitation "an Intelligent Electronic Device IED" in line 4. Since claim 10 depends from claim 1, there is a duplicant positive recitation for this limitation in the claim. 
Claim 11 recites the limitation "a primary device" in line 2. Since claim 11 depends from claim 10 which depends from claim 1, there is a duplicant positive recitation for this limitation in the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: there is no structure relationship between “a memory” and any structure items in claim1 which claim 2 depend from.
Claims 4, 9-11 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Regarding claims 4 and 17-18, the claim states: “means adapted to provide the IED…” However, it is not clear from the claim what is “means” representing. 
	The examiner at this time is not given patentable weight to the claim until further explanation is given by the applicant. 
b) Regarding claim 9, the claim recites the limitation "An Intelligent Electronic Device IED" in line 1. Since this claim depends from claim 1, it is not clear if there is a difference between the IED of this claim and the IED that is presented in claim 1. 
The examiner at this time is not given patentable weight to the claim until further explanation is given by the applicant.
c) Regarding claim 10, the claim recites the limitation "an Intelligent Electronic Device IED" in line 4. Since this claim depends from claim 1, it is not clear if there is a difference between the IED of this claim and the IED that is presented in claim 1.

d) Regarding claim 11, the claim recites the limitation "a primary device" in line 2. Since claim 11 depends from claim 10 which depends from claim 1, it is not clear if there is a difference between the primary device of this claim and the primary device that is presented in claim 1.
For examination purposes, the examiner is taking a position that the primary devices in both claims are the same primary device.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “the terminal block according to or of claim 1” is not further limiting claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forth et al (6671635).
		
    PNG
    media_image1.png
    356
    539
    media_image1.png
    Greyscale

Regarding claim 1, Forth et al disclose [see Fig. 10 above] a terminal block (system 10) for current measurement in a power grid, comprising: a shunt (metering sensors 16), a first and a second current terminal (winding 36 connected to current sensor 32), a first and a second sensing terminal (winding 36 connected to voltage sensor 34), a temperature sensor [not shown but see col. 10, lines 22-41], wherein a first end of the shunt (16) is connected to the first current terminal (36 connected to top of 32) and to the first sensing terminal (36 connected to top of 34), a second end of the shunt (16) is connected to the second current terminal (36 connected to bottom of 32) and to the second sensing terminal (36 connected to bottom of 34), the first and the second current terminal (winding 36 connected to current 
Regarding claim 2, Forth et al disclose a memory (memory 26) adapted to [see Note below] store calibration data of the shunt (16), the calibration data being a second data item of the calibration parameters of the shunt (16).
 [Note: Claim limitations that employ phrases of the type “adapted to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04]
Regarding claim 4, Forth et al disclose means (CPU 24) adapted to [see Note above] provide the IED (14) with at least parts of the calibration parameters of the shunt (16).
Regarding claim 5, Forth et al disclose calibration terminals (via item 146) reconfigured to be releasably connected to the IED (14), wherein the calibration terminals (via 146) are adapted to [see Note above] transmit power to the terminal block (10) and/or to provide the IED (14) with at least parts of the calibration parameters of the shunt (16).
Regarding claim 7, Forth et al disclose wherein the first and the second sensing terminal (winding 36 connected to voltage sensor 34) are configured to be connected to a first and a second input of a voltage measurement unit (voltage sensor 34) in the IED (14).
Note above] clamp wires connected to the primary device (12).
Regarding claim 9, Forth et al disclose [see Fig. 10] an Intelligent Electronic Device IED (14) for current measurement in a power grid, configured to be releasably connected to the terminal block (10) comprising first IED terminals (via primary windings 36), configured to be connected to the first and the second sensing terminal (primary windings 36) of the terminal block (10); second IED terminals and/or a wireless receiving unit (communication interface 28) adapted to [see Note below] receive at least parts of the calibration parameters of the shunt (16); a voltage measurement unit (voltage sensor 34) with inputs connected to the first IED terminals and adapted to [see Note below] be connected via the first IED terminals with the first and second sensing terminal (36) of the terminal block (10) and to measure a voltage drop at the shunt (16); and a calibration unit (CPU 24) that is configured or adapted to [see Note below] calculate, from the calibration parameters of the shunt (16) or the parts of calibration parameters of the shunt (16) and the voltage drop at the shunt (16), a current flowing through the shunt (16) [via current sensor 32] and/or a primary current of the primary device (12).
[Note: Claim limitations that employ phrases of the type “adapted to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04]
Regarding claim 10, Forth et al disclose a system [see Fig. 10] for current measurement in a power grid, comprising: the terminal block (10) according to claim 1, an Intelligent Electronic Device IED (IED 14) releasably connected to the terminal block (10).

Regarding claim 12, Forth et al disclose a method for calibrating a current measurement system in a power grid, comprising: connecting a first and a second current terminal (primary windings 36 connected to current sensor 32) of a terminal block (10) to outputs of a current supply (conductors 12), connecting a first and a second sensing terminal (primary windings 36 connected to voltage sensor 34) of the terminal block (10) to inputs of a voltmeter, measuring, [temperature sensor not shown but see col. 10, lines 22-41] at least two temperatures of the terminal block (10), respective at least two voltage drops at a shunt (16) in the terminal block (10) via the voltmeter, wherein the shunt (16) is connected with a first end to the first current terminal (36 with 32) and the first sensing terminal (36 with 34) and with a second end to the second current terminal (36 with 32) and the second sensing terminal (36 with 34), measuring the at least two temperatures of the terminal block (10), deriving, from the at least two temperatures of the terminal block (10) and the respective at least two voltage drops, calibration data of the shunt (16), storing the calibration data of the shunt (16).
Regarding claim 13, Forth et al disclose loading the calibration data of the shunt (16) into the IED (14).
Regarding claim 14, Forth et al disclose a method for measuring a current in a power grid, comprising: connecting secondary outputs of a primary device (conductors 12) to a first and a second current terminal (primary windings 36 with current sensor 32) of a terminal block (system 10), connecting a first and a second sensing terminal (primary windings 36 with voltage 
Regarding claim 15, Forth et al disclose loading the calibration data of the shunt (16) into the IED (14).
Regarding claim 17, Forth et al disclose means (CPU 24) adapted to [see Note below] provide the IED (14) with at least parts of the calibration parameters of the shunt (16).
[Note: Claim limitations that employ phrases of the type “adapted to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04]
Regarding claim 18, Forth et al disclose means (CPU 24) adapted to [see Note above] provide the IED (14) with at least parts of the calibration parameters of the shunt (16).
Regarding claim 19, Forth et al disclose calibration terminals (via item 146) reconfigured to be releasably connected to the IED (14), wherein the calibration terminals (via 146) are adapted to [see Note above] transmit power to the terminal block (10) and/or to provide the IED (14) with at least parts of the calibration parameters of the shunt (16).
Note above] transmit power to the terminal block (10) and/or to provide the IED (14) with at least parts of the calibration parameters of the shunt (16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Allowable Subject Matter
Claims 3, 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 3 and 16, the primary reason for the allowance of the claim is due to the terminal block comprising wherein the first and the second sensing terminal are formed as first plug-in connectors configured to be plugged into first socket connectors of the IED.
Regarding claim 6, the primary reason for the allowance of the claim is due to the terminal block comprising wherein the calibration terminals are formed as second plug-in connectors configured to be plugged into second socket connectors of the IED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858